 

AT THE MARKET OFFERING AGREEMENT

 

January 28, 2019

 

Advisory Group Equity Services, Ltd.

d/b/a RHK Capital

444 Washington Street, Suite 407

Woburn, Massachusetts 01801

 

Ladies and Gentlemen:

 

Cemtrex, Inc., a corporation organized under the laws of Delaware (the
“Company”), confirms its agreement (this “Agreement”) with Advisory Group Equity
Services, Ltd. d/b/a RHK Capital (the “Manager”) as follows:

 

1. Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.

 

“Accountants” shall have the meaning ascribed to such term in Section 4(m).

 

“Action” shall have the meaning ascribed to such term in Section 3(s).

 

“Affiliate” shall have the meaning ascribed to such term in Section 3(r).

 

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

 

“Base Prospectus” shall have the meaning ascribed to such term in Section 2.

 

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

 1 

 

 

“Common Stock” shall have the meaning ascribed to such term in Section 2.

 

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(h).

 

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

 

“Code” shall have the meaning ascribed to such term in Section 3(u).

 

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

 

“EDGAR” shall have the meaning ascribed to such term in Section 2.

 

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

 

“Electronic Notice” shall have the meaning ascribed to such term in Section 10.

 

“ERISA” shall have the meaning ascribed to such term in Section 3(u).

 

“Evaluation Date” shall have the meaning ascribed to such term in Section 3(dd).

 

“Exchange Act” shall have the meaning ascribed to such term in Section 2.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Filing Date” shall have the meaning ascribed to such term in Section 4(x).

 

“FINRA” shall have the meaning ascribed to such term in Section 3(f).

 

“Forward Looking Statements” shall have the meaning ascribed to such term in
Section 3(rr).

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

 2 

 

 

“GAAP” shall have the meaning ascribed to such term in Section 3(p).

 

“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3(kk).

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3(z).

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Liens” shall have the meaning ascribed to such term in Section 3(a).

 

“Losses” shall have the meaning ascribed to such term in Section 7(d).

 

“Lock-Up Period” shall have the meaning ascribed to such term in Section
4(h)(i).

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section 3(w).

 

“Maximum Amount” shall have the meaning ascribed to such term in Section 2.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3(oo).

 

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Nonelection Notice” shall have the meaning ascribed to such term in Section 10.

 

 3 

 

 

“Off-Balance Sheet Transaction” shall have the meaning ascribed to such term in
Section 3(qq).

 

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

 

“Person” shall have the meaning ascribed to such term in Section 3(f).

 

“Placement” shall have the meaning ascribed to such term in Section 2(c).

 

“Proceeding” shall have the meaning ascribed to such term in Section 3(b).

 

“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement, if any.

 

“Prospectus Supplement” shall have the meaning ascribed to such term in Section
2.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
2.

 

“Representation Date” shall have the meaning ascribed to such term in Section
4(k).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3(f).

 

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule
415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Securities Act.

 

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

 

“Sanctions” shall have the meaning ascribed to such term in Section 3(pp).

 

“Sanction Countries” shall have the meaning ascribed to such term in Section
3(pp).

 

“Sanction Persons” shall have the meaning ascribed to such term in Section
3(pp).

 

 4 

 

 

“Sarbanes Oxley Act” shall have the meaning ascribed to such term in Section
3(q).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3(o).

 

“Securities Act” shall have the meaning ascribed to such term in Section 2.

 

“Securities Act Regulations” shall have the meaning ascribed to such term in
Section 2.

 

“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).

 

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

 

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

 

“Trading Market” means any of the following exchanges or markets on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQX
or OTCQB marketplaces operated by the OTC Markets Group, Inc. (or any successors
to any of the foregoing).

 

2. Sale and Delivery of Shares. The Company proposes to issue and sell through
or to the Manager, as sales agent and/or principal, up to $2,000,000 of shares
(the “Shares”) of the Company’s common stock, $0.001 par value per share
(“Common Stock”), from time to time during the term of this Agreement and on the
terms set forth herein; provided, however, that in no event shall the Company
issue or sell through the Manager such number of Shares that (a) exceeds the
number or dollar amount of Common Stock registered on the Registration
Statement, (b) exceeds the number of authorized but unissued shares of Common
Stock or (c) would cause the Company or the offering of the Shares to not
satisfy the eligibility and transaction requirements for use of Form S-3
(including, if applicable, General Instruction I.B.6 of Registration Statement
on Form S-3) (the lesser of (a), (b) or (c), the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 2 on the
number and aggregate sales price of Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Manager shall have no
obligation in connection with such compliance.

 

 5 

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-218501), including a base
prospectus (the “Base Prospectus”) relating to certain securities, including the
Shares to be issued from time to time by the Company, and which incorporates by
reference documents that the Company has filed or will file in accordance with
the provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder. The Company has prepared a
prospectus supplement specifically relating to the Shares (the “Prospectus
Supplement”) to the Base Prospectus included as part of such registration
statement. The Company will furnish to the Manager, for use by the Manager,
copies of the Prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Shares. Except where
the context otherwise requires, such registration statement, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, is herein called the “Registration Statement.” Any
reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the Incorporated Documents, including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

 

(a) Appointment of Manager as Selling Agent; Terms Agreement. For purposes of
selling the Shares through the Manager, the Company hereby appoints the Manager,
for the sixty (60) day period commencing as of the Execution Date, to act as the
exclusive agent of the Company for the purpose of soliciting purchases of the
Shares from the Company pursuant to this Agreement, and the Manager agrees
during such period to use its commercially reasonable efforts to sell, as sales
agent for the Company, the Shares on the terms and subject to the conditions
stated herein. The Company agrees that, whenever it determines to sell the
Shares directly to the Manager as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 2 of this Agreement.

 

 6 

 

 

(b) Agent Sales. Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
sell, as sales agent for the Company, the Shares on the following terms:

 

(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for the
Trading Market, (B) the Company has instructed the Manager by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement,
provided that the deliveries required under Section 6 shall only be required to
be made on the Execution Time and on a Representation Date on which a material
amendment to the Registration Statement or Prospectus is made or the Company
files its Annual Report on Form 10-K or a material amendment thereto under the
Exchange Act. The Company will designate the maximum amount of the Shares to be
sold by the Manager daily (subject to the limitations set forth in Section 2(d))
and the minimum price per Share at which such Shares may be sold, provided that
the Sales Notice may specify an amount of Shares to be sold on each of several
successive days. Subject to the terms and conditions hereof, the Manager shall
use its commercially reasonable efforts to sell on a particular day all of the
Shares designated for the sale by the Company on such day. The gross sales price
of the Shares sold under this Section 2(b) shall be the market price for shares
of the Common Stock sold by the Manager under this Section 2(b) on the Trading
Market at the time of sale of such Shares. Notwithstanding the foregoing, if the
current Trading Market is not a national securities exchange, the Company shall
not deliver a Sales Notice hereunder, except for a sale of Shares in a privately
negotiated transaction that is eligible for an exemption from registration under
the applicable state securities laws.

 

(ii) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other person or entity if it
does not sell the Shares for any reason other than a failure by the Manager to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.

 

 7 

 

 

(iii) The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its commercially reasonable efforts to sell, any
Share at a price lower than the minimum price therefor designated from time to
time by the Company’s Board of Directors (the “Board”), or a duly authorized
committee thereof, or such duly authorized officers of the Company, and notified
to the Manager in writing. The Company or the Manager may, upon notice to the
other party hereto by telephone (confirmed promptly by electronic mail), suspend
the offering of the Shares for any reason and at any time; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.

 

(iv) The Manager may sell Shares by any method permitted by law deemed to be an
“at the market offering” as defined in Rule 415 under the Securities Act,
including without limitation sales made directly on the Trading Market, on any
other existing trading market for the Common Stock or to or through a market
maker. The Manager may also sell Shares in privately negotiated transactions,
provided that, if required by the Trading Market, the Manager receives the
Company’s prior written approval for any sales in privately negotiated
transactions and if so, as provided in the “Plan of Distribution” section of the
Prospectus Supplement.

 

(v) The compensation to the Manager for sales of the Shares under this Section
2(b) shall be a placement fee of 3% of the gross sales price of the Shares sold
pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of compensation
shall not apply when the Manager act as principal, in which case the Company may
sell Shares to the Manager as principal at a price agreed upon at the relevant
Applicable Time pursuant to a Terms Agreement. The remaining proceeds, after
deduction of the Broker Fee and deduction for any transaction fees imposed by
any governmental or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).

 

(vi) The Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.

 

 8 

 

 

(vii) Upon delivery of a Sales Notice, the Company shall issue and deliver the
maximum number of Shares to be sold pursuant to the Sales Notice to the
applicable Manager’s account at The Depository Trust Company (“DTC”) via the
DWAC system, which Shares shall be deposited by the Manager in the Company’s
account with such Manager. The Manager shall have no obligation to attempt to
sell the Shares until the Company has delivered the Shares to the Manager.
Settlement for sales of the Shares pursuant to this Section 2(b) will occur at
10:00 a.m. (New York City time), or at such time as the Company and the Manager
may mutually agree, on the second Business Day following delivery of the Shares
issued pursuant to the Sale Notice (each such day, a “Settlement Date”). On each
Settlement Date, the Manager shall deliver the Net Proceeds from the sale of the
Shares to the Company. If, on any Settlement Date, not all Shares were sold as
issued pursuant to the Sales Notice, then, at the election of and upon notice
from the Company, the Shares shall be applied to a future Settlement Date or
returned to the Company.

 

(viii) At each Applicable Time, Settlement Date, Representation Date and Filing
Date, the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement as if such representation and warranty were
made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

 

(c) Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), the Company will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wish to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company, the Manager wishes to accept amended
terms, the Manager and the Company will enter into a Terms Agreement setting
forth the terms of such Placement. The terms set forth in a Terms Agreement will
not be binding on the Company or the Manager unless and until the Company and
the Manager have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of Shares to be purchased by the
Manager pursuant thereto, the price to be paid to the Company for such Shares,
any provisions relating to rights of, and default by, underwriters acting
together with the Manager in the reoffering of the Shares, and the time and date
(each such time and date being referred to herein as a “Time of Delivery”) and
place of delivery of and payment for such Shares. Such Terms Agreement shall
also specify any requirements for opinions of counsel, accountants’ letters and
officers’ certificates pursuant to Section 6 of this Agreement and any other
information or documents required by the Manager.

 

 9 

 

 

(d) Maximum Number of Shares. Under no circumstances shall the Company cause or
request the offer or sale of any Shares if, after giving effect to the sale of
such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized
from time to time to be issued and sold under this Agreement by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Manager in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares pursuant to this Agreement at a
price lower than the minimum price authorized from time to time by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Manager in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Shares sold pursuant to
this Agreement to exceed the Maximum Amount.

 

(e) Regulation M Notice. Unless the exceptive provisions set forth in Rule
101(c)(1) of Regulation M under the Exchange Act are satisfied with respect to
the Shares, the Company shall give the Manager at least one Business Day’s prior
notice of its intent to sell any Shares in order to allow the Manager time to
comply with Regulation M.

 

3. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.

 

(a) Subsidiaries. All of the direct and indirect subsidiaries (individually, a
“Subsidiary”) of the Company are set forth on Exhibit 21 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

 10 

 

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse change in the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), has been instituted
or, to the knowledge of the Company, threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c) Authorization and Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board or its stockholders in connection herewith other than in
connection with the Required Approvals. This Agreement has been duly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

 11 

 

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.

 

(e) No Violation or Default under Incorporated Documents. All Incorporated
Documents between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof. Neither the Company nor any of its
Subsidiaries is in default (or with the giving of notice or lapse of time would
be in default) under any Incorporated Document to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

 12 

 

 

(f) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of application(s) to and approval by the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby, and (iv) such filings as are required to be made under applicable state
securities laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) (collectively, the “Required Approvals”).

 

(g) Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. The issuance by
the Company of the Shares has been registered under the Securities Act and all
of the Shares are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such a purchaser). The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Securities Act. The Shares, when issued, will conform in all
material respects to the description thereof set forth in or incorporated into
the Prospectus. The “Plan of Distribution” section within the Registration
Statement permits the issuance and sale of the Shares as contemplated by this
Agreement. Upon receipt of the Shares, the purchasers of such Shares will have
good and marketable title to such Shares and the Shares will be freely tradable
on the Trading Market.

 

(h) Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Prospectus Supplement and the Prospectus as of the
dates reflected therein. Except as set forth in the SEC Reports, the Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to (x) the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees or directors pursuant to the Company’s employee stock
purchase plan and pursuant to the conversion or exercise of securities
exercisable, exchangeable or convertible into Common Stock (“Common Stock
Equivalents”) or (y) Section 2 of this Agreement. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement. Except (i)
pursuant to the Company’s stock option plans and (ii) pursuant to agreements or
instruments filed as exhibits to Incorporated Documents, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

 13 

 

 

(i) Registration Statement. The Company meets the requirements for use of Form
S-3 under the Securities Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Securities Act of the offering and sale of the Shares. The
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto, and the documents incorporated by reference
in the Registration Statement, the Prospectus or any amendment or supplement
thereto, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act, the Exchange Act and the
securities Act Regulations, as applicable. Such Registration Statement is
effective and available for the offer and sale of the Shares as of the date
hereof. As filed, the Prospectus contains all information required by the
Securities Act and the rules thereunder, and, except to the extent the Manager
shall agree in writing to a modification, shall be in all substantive respects
in the form furnished to the Manager prior to the Execution Time or prior to any
such time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Securities Act to be delivered (whether physically or through compliance
with Rule 172, 173 or any similar rule) in connection with any offer or sale of
the Shares, meets the requirements set forth in Rule 415(a)(1)(x). The initial
Effective Date of the Registration Statement was not earlier than the date three
years before the Execution Time. The Company has not distributed and, prior to
the later to occur of each Settlement Date and completion of the distribution of
the Shares, will not distribute any offering material in connection with the
offering or sale of the Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
Manager has consented.

 

 14 

 

 

(j) No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time, did not or
will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Manager specifically for use in the
preparation thereof.

 

(k) Market Capitalization. At the time the Registration Statement was originally
declared effective, and at the time the Company’s most recent Annual Report on
Form 10-K was filed with the Commission, the Company met the then applicable
requirements for the use of Form S-3 under the Securities Act, including, but
not limited to, Instruction I.B.1 of Form S-3. The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

 

(l) Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.

 

 15 

 

 

(m) Free Writing Prospectus. The Company is eligible to use Issuer Free Writing
Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the rules thereunder. Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the rules
thereunder. The Company will not, without the prior consent of the Manager,
prepare, use or refer to, any Issuer Free Writing Prospectuses.

 

(n) Proceedings Related to Registration Statement. The Registration Statement is
not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the Securities Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Securities Act in connection with the
offering of the Shares. The Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.

 

(o) SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 



 16 

 

 



(p) Financial Statements. The consolidated financial statements incorporated by
reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.

 

(q) Accountants. The Company’s current accountants are Haynie & Company. To the
knowledge of the Company, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s next Annual Report on Form 10-K, are a registered public accounting
firm as required by the Securities Act and is not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) with respect to the Company.

 

(r) Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report or Prospectus Supplement filed prior to the date hereof,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or “Affiliate” (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act), except pursuant to existing Company
stock option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. No event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is deemed made that
has not been publicly disclosed at least 1 Business Day prior to the date that
this representation is deemed made.

 

 17 

 



 

(s) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(t) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

 18 

 

 

(u) ERISA. No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could be reasonably expected to occur
with respect to any employee benefit plan of the Company which could, singularly
or in the aggregate, have a Material Adverse Effect. Each employee benefit plan
of the Company is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company has not incurred and could not be
reasonably expected to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from, any pension plan (as defined in ERISA).
Each pension plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.

 

(v) No Existing Defaults. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect. The Company has not filed a report pursuant to Section 13(a) or 15(d) of
the Exchange Act since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect

 

 19 

 

 

(w) Regulatory Permits. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
governmental or regulatory authorities necessary for the ownership or lease of
their respective properties or to conduct its businesses as described in the
Registration Statement and the Prospectuses (collectively, “Material Permits”),
except for such Material Permits the failure of which to possess, obtain or make
the same would not reasonably be expected to have a Material Adverse Effect; the
Company is in compliance with the terms and conditions of all such Material
Permits, except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect; all of the Material Permits are
valid and in full force and effect, except where any invalidity, individually or
in the aggregate, would be reasonably expected to have a Material Adverse
Effect; and neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Material
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, and has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course.

 

(x) Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable regulatory authorities any required filing,
declaration, listing, registration, report or submission, except for such
failures that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; except as disclosed in the
Registration Statement and the Prospectuses, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect.

 



 20 

 

 

(y) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.





 

(z) Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement and the Prospectus (a) there are no
rights of third parties to any such Intellectual Property owned by the Company
and its Subsidiaries; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (d) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of clauses (a)-(g) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

 21 

 

 



(aa) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 





(bb) Affiliate Transactions. Except as set forth in the Registration Statement,
the Base Prospectus, any Prospectus Supplement or the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(cc) Sarbanes Oxley Compliance. Except as disclosed in the Registration
Statement, any Prospectus Supplement or the Prospectus, the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act which are
applicable to it as of the Effective Date.

 

 22 

 



 

(dd) Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus). Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company and each
of its Subsidiaries is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Annual
Report on Form 10-K or any Current Report on Form 8-K which contains the
Company’s quarterly financial statements, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date and the disclosure controls and
procedures are effective. Since the Evaluation Date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that are reasonably likely to significantly affect
the Company’s internal controls.

 

(ee) Finder’s Fees. Other than payments to be made to the Manager, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Manager shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(ff) No Other Sales Agency Agreement. The Company has not entered into any other
sales agency agreements or other similar arrangements with any agent or any
other representative in respect of at the market offerings of the Shares.

 

(gg) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the sales of the Shares.

 

 23 

 



 

(hh) Listing and Maintenance Requirements. The issuance and sale of the Shares
as contemplated in this Agreement does not contravene the rules and regulations
of the Trading Market. The Common Stock registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. Except as disclosed in the Registration Statement, any Prospectus
Supplement or the Prospectus, the Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company has no reason to reasonably believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.

 

(ii) Application of Takeover Protections. Except as set forth in the
Registration Statement, any Prospectus Supplement or the Prospectus, the Company
and its Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
antitakeover provision under the Company’s Articles of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to the purchasers of the Shares.

 

(jj) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

(kk) Solvency. Based on the financial condition of the Company as of the
Effective Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature and (ii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Within one year of the Effective Date, the Company does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt). The SEC Reports set forth as of the dates thereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than accrued liabilities and trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

 24 

 



 

(ll) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(mm) No Reliance. The Company has not relied upon the Manager or legal counsel
for the Manager for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.

 

(nn) Foreign Corrupt Practices. Neither the Company nor any Subsidiary nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is aware of or has taken any action,
directly or indirectly, that could result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or the U.K. Bribery Act 2010 or similar law of any other relevant
jurisdiction; and neither the Company nor any Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any Subsidiary is aware of or has taken any action, directly or
indirectly, that could result in a sanction for violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or the U.K. Bribery Act 2010 or similar law of any other relevant
jurisdiction; and prohibition of noncompliance therewith is covered by the codes
of conduct or other procedures instituted and maintained by the Company and the
Subsidiaries.

 

(oo) AML Compliance. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

 25 

 



 

(pp) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary (i) is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of the Subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”). Neither
the Company nor any Subsidiary has engaged in any dealings or transactions with
or for the benefit of a Sanctioned Person, or with or in a Sanctioned Country,
in the preceding 3 years, nor does the Company or any Subsidiary have any plans
to increase its dealings or transactions with Sanctioned Persons, or with or in
Sanctioned Countries

 

(qq) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

 

 26 

 



 

(rr) Forward Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act.

 

(ss) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, the Prospectus or any Prospectus Supplement are based on or derived
from sources that the Company believes to be reliable and accurate.

 

(tt) FINRA Member Shareholders. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus.

 

(uu) DTC Eligibility. The Company, through its transfer agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Shares can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.

 

 27 

 



 

4. Agreements. The Company agrees with the Manager that:

 

(a) Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Securities Act in connection with the offering or the sale of Shares, the
Company will not file any amendment to the Registration Statement or supplement
(including any Prospectus Supplement) to the Base Prospectus unless the Company
has furnished to the Manager a copy for its review prior to filing and will not
file any such proposed amendment or supplement to which the Manager reasonably
objects. The Company has properly completed the Prospectus, in a form approved
by the Manager, and filed such Prospectus, as amended at the Execution Time,
with the Commission pursuant to the applicable paragraph of Rule 424(b) by the
Execution Time and will cause any supplement to the Prospectus to be properly
completed, in a form approved by the Manager, and will file such supplement with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed thereby and will provide evidence reasonably satisfactory
to the Manager of such timely filing. The Company will promptly advise the
Manager (i) when the Prospectus, and any supplement thereto, shall have been
filed (if required) with the Commission pursuant to Rule 424(b), (ii) when,
during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172, 173 or any similar rule) is required under the
Securities Act in connection with the offering or sale of the Shares, any
amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to Section
13(a) or 15(d) of the Exchange Act), (iii) of any request by the Commission or
its staff for any amendment of the Registration Statement, or any Rule 462(b)
Registration Statement, or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.

 

(b) Subsequent Events. If, at any time on or after an Applicable Time but prior
to the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or Prospectus
may cease until such are amended or supplemented; (ii) amend or supplement the
Registration Statement or Prospectus to correct such statement or omission; and
(iii) supply any amendment or supplement to the Manager in such quantities as
the Manager may reasonably request.

 

 28 

 



 

(c) Notification of Subsequent Filings. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Securities Act, any event occurs as a result of which
the Prospectus as then supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Manager in such
quantities as the Manager may reasonably request.

 

(d) Earnings Statements. As soon as practicable, the Company will make generally
available to its security holders and to the Manager an earnings statement or
statements of the Company and its Subsidiaries which will satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158.

 

(e) Delivery of Registration Statement. Upon the request of the Manager, the
Company will furnish to the Manager and counsel for the Manager, without charge,
signed copies of the Registration Statement (including exhibits thereto) and, so
long as delivery of a prospectus by the Manager or dealer may be required by the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule), as many copies of the
Prospectus and each Issuer Free Writing Prospectus and any supplement thereto as
the Manager may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering.

 

(f) Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Manager may reasonably designate and will maintain such qualifications in effect
so long as required for the distribution of the Shares; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject.

 

 29 

 



 

(g) Free Writing Prospectus. The Company agrees that, unless it has or shall
have obtained the prior written consent of the Manager, and the Manager agrees
with the Company that, unless they have or shall have obtained, as the case may
be, the prior written consent of the Company, they have not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405) required to be filed by the Company with
the Commission or retained by the Company under Rule 433. Any such free writing
prospectus consented to by the Manager or the Company is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

(h) Subsequent Equity Issuances.

 

(i) Without the prior written consent of the Manager neither the Company nor any
Subsidiary will offer, sell, issue, contract to sell, contract to issue or
otherwise dispose of, directly or indirectly, any other shares of Common Stock
or any Common Stock Equivalents (other than the Shares) (i) during the sixty
(60) days from the Execution Time (the “Lock-Up Period”) and (ii) during the
term of this Agreement while any Sales Notice is outstanding and unfulfilled;
provided, however, that the Company may issue and sell Common Stock pursuant to
any employee stock option plan, stock ownership plan or dividend reinvestment
plan of the Company in effect at the Execution Time and, with as much notice as
reasonably practicable, the Company may issue Common Stock issuable upon the
conversion or exercise of Common Stock Equivalents outstanding at the Execution
Time. The Company also agrees that during the periods identified in clauses (i)
and (ii) above, without the prior written consent of the Manager, the Company
will not file any registration statement, preliminary prospectus or prospectus,
or any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans.

 

 30 

 

 

(ii) Notwithstanding anything to the contrary contained this Agreement, the
Company will cause each of Aron Govil, its Executive Director, and Saagar Govil,
its Chairman, President and Chief Executive Officer, and its other executive
officers and directors to furnish to the Manager, prior to the Execution Time, a
letter, substantially in the form of Annex II hereto, pursuant to which each
such person shall agree, among other things, for the Lock-Up Period not to
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, not to engage
in any swap or other agreement or arrangement that transfers, in whole or in
part, directly or indirectly, the economic risk of ownership of Common Stock or
any such securities and not to engage in any short selling of any Common Stock
or any such securities, during the Lock-Up Period, without the prior written
consent of the Manager. The Company hereby further agrees that (i) if it issues
an earnings release or material news, or if a material event relating to the
Company occurs, during the last seventeen (17) days of the Lock-Up Period, or
(ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this paragraph (h) or the letter shall continue to apply until the expiration of
the eighteen (18)-day period beginning on the date of issuance of the earnings
release or the occurrence of the material news or material event.

 

(i) Market Manipulation. Until the termination of this Agreement, the Company
will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Securities Act, Exchange Act or the rules and regulations thereunder of the
price of any security of the Company to facilitate the sale or resale of the
Shares or otherwise violate any provision of Regulation M under the Exchange
Act.

 

(j) Notification of Incorrect Certificate. The Company will, at any time during
the term of this Agreement, as supplemented from time to time, advise the
Manager immediately after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 6 herein.

 

 31 

 

 



(k) Certification of Accuracy of Disclosure. Upon commencement of the offering
of the Shares under this Agreement (and upon the recommencement of the offering
of the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 trading days), and each time that (i) the
Registration Statement or Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
quarterly reports on Form 10-Q under the Exchange Act (iv) the Company files a
Current Report on Form 8-K containing amended financial information (other than
information that is furnished and not filed), if the Manager reasonably
determines that the information in such Form 8-K is material, or (v) the Shares
are delivered to the Manager as principal at the Time of Delivery pursuant to a
Terms Agreement (such commencement or recommencement date and each such date
referred to in (i), (ii), (iii), (iv) and (v) above, a “Representation Date”),
unless waived by the Manager, the Company shall furnish or cause to be furnished
to the Manager forthwith a certificate dated and delivered on the Representation
Date, in form reasonably satisfactory to the Manager to the effect that the
statements contained in the certificate referred to in Section 6(c) of this
Agreement which were last furnished to the Manager are true and correct at the
Representation Date, as though made at and as of such date (except that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such date) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6(c), modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented to the date of delivery of such
certificate.





 

(l) Bring Down Opinions; Negative Assurance. At each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(k) above, unless waived by the Manager, the Company shall furnish or
cause to be furnished forthwith to the Manager a written opinion of counsel to
the Company (“Company Counsel”) addressed to the Manager and dated and delivered
on such Representation Date, in form and substance reasonably satisfactory to
the Manager, including a negative assurance representation.

 

(m) Officer’s Bring Down “Comfort” Letter. At each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(k) above, unless waived by the Manager, the Company shall cause the
Chief Financial Officer of the Company forthwith to furnish the Manager a
certificate, dated on such Representation Date, in substantially the form of
Annex III attached hereto, relating to the financial information (relating to
any time subsequent to the audited financial statements covered by the most
recently filed SEC Report) contained in the Registration Statement and the
Prospectus, as amended and supplemented to the date of such certificate.

 

(n) Due Diligence Session. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 trading days), and at each Representation Date, the Company
will conduct a due diligence session, in form and substance, reasonably
satisfactory to the Manager, which shall include representatives of management
and Accountants. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Manager or its agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company’s agents during regular
business hours and at the Company’s principal offices, and timely furnishing or
causing to be furnished such certificates, letters and opinions from the
Company, its officers and its agents, as the Manager may reasonably request.

 

 32 

 



 

(o) Change of Circumstances. The Company will, at any time during the pendency
of a Sales Notice, advise the Manager promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
reasonably likely alter or affect in any material respect any opinion,
certificate, letter or other document required to be provided to the Manager
pursuant to this Agreement.

 

(p) Acknowledgment of Trading. The Company consents to the Manager trading in
the Common Stock for the Manager’s own accounts and for the accounts of its
clients at the same time as sales of the Shares occur pursuant to this Agreement
or pursuant to a Terms Agreement.

 

(q) Disclosure of Shares Sold. The Company will disclose in its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Manager under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Shares
pursuant to this Agreement during the relevant quarter.

 

(r) Rescission Right. If, to the knowledge of the Company, the conditions set
forth in Section 6 shall not have been satisfied as of the applicable Settlement
Date, the Company will, upon request of the Manager prior to the Settlement
Date, offer to any person who has agreed to purchase Shares from the Company as
the result of an offer to purchase solicited by the Manager the right to refuse
to purchase and pay for such Shares.

 

(s) Bring Down of Representations and Warranties. Each acceptance by the Company
of an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Manager that the representations and warranties of the Company contained in or
made pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

 

 33 

 

 

 

(t) Reservation of Shares. The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.

 

(u) Obligation under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Securities Act, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the regulations thereunder.

 

(v) DTC Facility. The Company shall cooperate with Manager and use its
reasonable efforts to permit the Shares to be eligible for clearance and
settlement through the facilities of DTC during the term of this Agreement.

 

(w) Use of Proceeds. The Company will apply the Net Proceeds from the sale of
the Shares in the manner set forth in the Prospectus.

 

(x) Filing of Prospectus Supplement. On or prior to the earlier of (i) the date
on which the Company shall file a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K in respect of any fiscal quarter in which sales of Shares
were made by the Manager pursuant to Section 2(b) of this Agreement and (ii) the
date on which the Company shall be obligated to file such document referred to
in clause (i) in respect of such quarter (each such date, and any date on which
an amendment to any such document is filed, a “Filing Date”), the Company will
file a prospectus supplement with the Commission under the applicable paragraph
of Rule 424(b), which prospectus supplement will set forth, with regard to such
quarter, the number of the Shares sold through the Manager as agent pursuant to
Section 2(b) of this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to such sales of the Shares
pursuant to Section 2(b) of this Agreement and deliver such number of copies of
each such prospectus supplement to the Trading Market as are required by such
exchange.

 

(y) Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement, the Company shall file a new registration statement with respect to
any additional shares of Common Stock necessary to complete such sales of the
Shares and use commercially reasonable efforts to cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3.

 

 34 

 

 

(z) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of shares
of Common Stock or (ii) sell, bid for, or purchase shares of Common Stock, or
pay anyone any compensation for soliciting purchases of the Shares other than
the Manager.

 

(aa) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

(bb) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Manager, to qualify the Shares for
offering and sale, or to obtain an exemption for the Shares to be offered and
sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Manager may designate and to maintain
such qualifications and exemptions in effect for so long as required for the
distribution of the Shares (but in no event for less than one year from the date
of this Agreement); provided, however, that the Company shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject. In each jurisdiction
in which the Shares have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Shares (but in no event for less
than one year from the date of this Agreement).

 

(cc) During the Lock-Up Period, the Company agrees not to issue any press
release or other communication directly or indirectly or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or earnings, business affairs or business prospects (except for routine oral
marketing communications in the ordinary course of business and consistent with
the past practices of the Company and of which the Manager is notified), without
the prior written consent of the Manager, which shall not be unreasonably
withheld or delayed, unless in the judgment of the Company and its counsel, and
after notification to the Manager, such press release or communication is
required by law.

 

 35 

 

 

5. Payment of Expenses. The Company agrees to pay the costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated hereby are consummated, including without
limitation: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus and each Issuer Free Writing Prospectus, and
each amendment or supplement to any of them; (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act, if applicable, and the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Manager relating to such registration and
qualification); (vii) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; (viii) the filing fee under FINRA Rule 5110; (ix) the reasonable fees
and expenses of the Manager’s counsel, not to exceed $15,000; and (x) all other
costs and expenses incident to the performance by the Company of its obligations
hereunder.

 

6. Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:

 

(a) Filing of Prospectus Supplement. The Prospectus, and any supplement thereto,
required by Rule 424 to be filed with the Commission have been filed in the
manner and within the time period required by Rule 424(b) with respect to any
sale of Shares; each Prospectus Supplement shall have been filed in the manner
required by Rule 424(b) within the time period required hereunder and under the
Securities Act; any other material required to be filed by the Company pursuant
to Rule 433(d) under the Securities Act, shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use shall have been issued and no
proceedings for that purpose shall have been instituted or threatened.

 

 36 

 

 

(b) Delivery of Opinion. The Company shall have caused the Company Counsel to
furnish to the Manager, as required by Section 4(l) and upon reasonable advance
notice in connection with any offering of the Shares, its opinion and negative
assurance statement, dated as of such date and addressed to the Manager in form
and substance acceptable to the Manager.

 

(c) Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Manager, to the extent requested by the Manager
and upon reasonable advance notice in connection with any offering of the
Shares, a certificate of the Company signed by the Chief Executive Officer or
the President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Prospectus, any Prospectus
Supplement and any documents incorporated by reference therein and any
supplements or amendments thereto and this Agreement and that:

 

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of such date with the same effect as if made on such date
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;

 

(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and

 

(iii) since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.

 

(d) Delivery of Officer’s “Comfort” Letter. The Company’s Chief Financial
Officer shall have furnished to the Manager, as required by Section 4(m) and
upon reasonable advance notice in connection with any offering of the Shares, a
certificate in the tenor of the form contained in Annex III, dated as of such
date.

 

(e) Secretary’s Certificate. The Company shall deliver to the Manager a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the Articles
of Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Shares and
(iv) the incumbency of the officers duly authorized to execute this Agreement
and the other documents contemplated by this Agreement.

 

 37 

 

 

(f) No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the
reasonable judgment of the Manager, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Registration Statement (exclusive of any amendment
thereof), the Incorporated Documents and the Prospectus (exclusive of any
amendment or supplement thereto).

 

(g) No Misstatement or Material Omission. The Manager shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Manager’s
reasonable opinion is material, or omits to state a fact that in the Manager’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(h) Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by Rule
456(b)(1)(i) of the Securities Act without regard to the proviso therein and
otherwise in accordance with Rules 456(b) and 457(r) of the Securities Act and,
if applicable, shall have updated the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).

 

(i) No FINRA Objections. FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the terms and arrangements under this
Agreement.

 

(j) Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.

 

 38 

 

 

(k) Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Manager such further
information, certificates and documents as the Manager may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered to
the office of Mandelbaum Salsburg PA, counsel for the Manager, at 1270 Avenue of
the Americas, Suite 1808, New York, New York 10020, on each such date as
provided in this Agreement.

 

7. Indemnification and Contribution.

 

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Securities Act or the Exchange Act (each, a “Manager Indemnified Party”)
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement for the registration of the Shares as originally filed or
in any amendment thereof, or in the Base Prospectus, any Prospectus Supplement,
the Prospectus, any Issuer Free Writing Prospectus, or in any amendment thereof
or supplement thereto, or (ii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement, and agrees to reimburse each such indemnified party for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by the Manager specifically for inclusion therein and provided,
however, that the Company will not be liable in the case of any matter covered
by clause (iii) above to the extent that a court of competent jurisdiction in a
final judgment that has become non-appealable shall determine that such losses,
claims, damages or liabilities (or actions in respect thereof) were solely
caused by the gross negligence, willful misconduct or fraud of the Manager. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have, and shall not limit any rights or remedies which may otherwise
be available at law on in equity to each Manager Indemnified Party.

 

 39 

 

 

(b) Indemnification by Manager. The Manager agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Manager, but only with reference
to written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be liable to the
extent that a court of competent jurisdiction in a final judgment that has
become non-appealable shall determine that such losses, claims, damages or
liabilities (or actions in respect thereof) were solely caused by the gross
negligence, willful misconduct, or fraud of the Company Manager and further
provided, however, that in no case shall the Manager be responsible for any
amount in excess of the Broker Fee applicable to the Shares and paid hereunder.
This indemnity agreement will be in addition to any liability which the Manager
may otherwise have.

 

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

 

 40 

 

 

(d) Contribution. In the event that the indemnity provided in paragraph (a), (b)
or (c) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the Manager
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Manager on the other
from the offering of the Shares; provided, however, that in no case shall the
Manager be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder, except to the extent that a court of competent
jurisdiction in a final judgment that has become non-appealable shall determine
that such losses, claims, damages or liabilities (or actions in respect thereof)
were solely caused by the gross negligence, willful misconduct, or fraud of the
Manager. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Manager severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Manager on the other in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Manager shall be deemed to be equal to the Broker Fee
applicable to the Shares and paid hereunder as determined by this Agreement.
Relative fault shall be determined by reference to, among other things, whether
any untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Manager on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement or omission. The Company and the Manager agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each person who controls the
Manager within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and agent of the Manager shall have the same
rights to contribution as the Manager, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

 41 

 

 

8. Termination.

 

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any time
upon two (2) Business Day’s prior written notice, unless waived by the Manager
and provided that the Agreement remains operational during the one (1) Business
Days following receipt of such written notice. Any such termination shall be
without liability of any party to any other party except that (i) with respect
to any pending sale, through the Manager for the Company, the obligations of the
Company, including in respect of compensation of the Manager, shall remain in
full force and effect notwithstanding the termination and (ii) the provisions of
Section 5 and Sections 7 through 17, inclusive, of this Agreement shall remain
in full force and effect notwithstanding such termination.

 

(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 5 and Sections 7 through 17,
inclusive, of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(c) This Agreement shall remain in full force and effect until the earlier of
December 31, 2019 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties,
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Section 5 and Sections 7 through 14, inclusive, of this
Agreement shall remain in full force and effect.

 

 42 

 

 

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination, provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.

 

(e) In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if since
the time of execution of the Terms Agreement and prior to such delivery and
payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on the Trading Market, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Manager, impractical or inadvisable to proceed with the offering
or delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).

 

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.



 

 43 

 

 

10. Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered or facsimiled to the addresses of the
Company and Manager, respectively, set forth on the signature pages hereto, with
copies to the following:

 



If to the Company to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attn: Spencer G. Feldman

 

If to the Manager to:

 

Mandelbaum Salsburg PA

1270 Avenue of the Americas, Suite 1808

New York, New York 10020

Attn: J. Russell Bulkeley

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 10 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Manager and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 7
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that the Manager may assign its
rights and obligations hereunder to an affiliate thereof without obtaining the
Company’s consent.

 

12. No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary, of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company understands and acknowledges
that the Manager and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Manager has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship. The Company
agrees that it will not claim that the Manager has rendered advisory services of
any nature or respect, or owes an agency, fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.

 

 44 

 

 

13. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Sales Notices issued pursuant hereto)
and any Terms Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement, any Terms Agreement, if any, nor any term hereof may be amended
except pursuant to a written instrument executed by the Company and the Manager.
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

14. Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

 

15. WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

16. Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.

 

17. Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

 

18. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the shares of Common Stock.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 45 

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this letter and your acceptance
shall constitute a binding agreement between the Manager and the Company.

 

  Very truly yours,       CEMTREX, INC.       By: /s/ Aron Govil   Name: Aron
Govil   Title: Executive Director

 



  Address for Notice:       30-30 47th Avenue   Long Island City, New York 11101



  Attn: Mr. Aron Govil, Executive Director



  Facsimile:   Email:

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 

ADVISORY GROUP EQUITY SERVICES, LTD.   d/b/a RHK CAPITAL         By: /s/ Richard
H. Kreger   Name: Richard H. Kreger   Title: Senior Managing Director  

 

Address for Notice:

 

444 Washington Street, Suite 407

Woburn, Massachusetts 01801

Attn: Mr. Richard H. Kreger, Senior Managing Director  

Facsimile:

Email:

 

[ATM Agreement – Signature Page]

 

   

 

 

ANNEX I

Form of Terms Agreement

 

CEMTREX, INC. TERMS AGREEMENT

 

Dear Sirs:

 

Cemtrex, Inc. (the “Company”) proposes, subject to the terms and conditions
stated herein and in the At The Market Offering Agreement, dated January 28,
2019 (the “At The Market Offering Agreement”), between the Company and Advisory
Group Equity Services Ltd. d/b/a RHK Capital (“Manager”) to issue and sell to
Manager the securities specified in the Schedule I hereto (the “Purchased
Shares”).

 

Each of the provisions of the At The Market Offering Agreement not specifically
related to the solicitation by the Manager, as agent of the Company, of offers
to purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Time of Delivery, except that each
representation and warranty in Section 3 of the At The Market Offering Agreement
which makes reference to the Prospectus (as therein defined) shall be deemed to
be a representation and warranty as of the date of the At The Market Offering
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement and the Time of Delivery in relation to
the Prospectus as amended and supplemented to relate to the Purchased Shares
(except, in each case, to the extent such representations and warranties
expressly relate to a specific earlier date (in which case such representations
and warranties shall be true and correct as of such earlier specified date) and
except that such representations and warranties shall be deemed to relate to the
Registration Statement, the Prospectus and any Prospectus Supplement, as amended
or supplemented, as of such date).

 

An amendment to the Registration Statement (as defined in the At The Market
Offering Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the At The Market
Offering Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to the Manager and the Manager agrees to purchase from
the Company the number of shares of the Purchased Shares at the time and place
and at the purchase price set forth in the Schedule I attached hereto.

 

 1 

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.

 

CEMTREX, INC.         By:              Name:     Title:    

 

Accepted as of the date first written above.

 

ADVISORY GROUP EQUITY SERVICES, LTD.   d/b/a RHK CAPITAL         By:           
  Name:     Title:    

 

 2 

 

 

ANNEX II

Form of Lock-Up Agreement

 

Advisory Group Equity Services, Ltd. d/b/a RHK Capital

444 Washington Street, Suite 407

Woburn, Massachusetts 01801

 

Ladies and Gentlemen:

 

Reference is made to that certain At the Market Offering Agreement (the “ATM
Agreement”), dated January 28, 2019, between Cemtrex, Inc. (the “Company”) and
Advisory Group Equity Services, Ltd. d/b/a RHK Capital (the “Manager”), pursuant
to which the Company proposes to issue and sell through or to the Manager, as
sales agent and/or principal (the “ATM Offering”), up to $2,000,000 of shares of
the Company’s shares of common stock, par value $0.001 per share (the “Common
Stock”). Terms used but not defined herein shall have the respective meanings
ascribed to them in the ATM Agreement.

 

To induce the Manager to continue its efforts in connection with the ATM
Offering, the undersigned agrees that, without the Manager’s prior written
consent, the undersigned will not, for a period (the “Lock-Up Period”)
commencing on the date hereof and ending sixty (60) days after the effective
date of the Prospectus Supplement, (1) offer, pledge, sell, contract to sell,
grant any option or contract to purchase, purchase any option or contract to
sell, or otherwise dispose of, directly or indirectly, any shares of Common
Stock of the Company or any securities convertible into, exercisable for, or
exchangeable for shares of Common Stock (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.

 

In addition, the undersigned agrees that, without the Manager’s prior consent,
the undersigned will not, during the period commencing on the date hereof and
ending sixty (60) days after the effective date of the Prospectus Supplement,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock of the Company or any securities convertible into,
exercisable for, or exchangeable for shares of Common Stock.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar relating to the
transfer of the undersigned’s shares of Common Stock except in compliance with
the restrictions described above.

 

 1 

 

 

If (x) during the last seventeen (17) days of the lock-up period, the Company
issues an earnings release or other press release of material information or a
material event relating to the Company occurs or (y) prior to the expiration of
the lock-up period, the Company announces that it will release its earnings
results during the sixteen (16) day period beginning on the last day of the
restricted period, the lock-up period shall be extended by, and the restrictions
imposed by this Lock-Up Agreement shall continue to apply until the expiration
of, the eighteen (18) day period beginning on the issuance of the earnings or
other press release or the occurrence of the material event, provided, however,
that such extension of the lock-up period shall not apply if, (i) at the
expiration of the lock-up period, the Securities are “actively traded
securities” (as defined in Regulation M) and (ii) the Company meets the
applicable requirements of paragraph (a)(1) of Rule 139 under the Securities Act
in the manner contemplated by NASD Rule 2711(f)(4) of the FINRA Manual. If the
lock-up period is so extended, the undersigned shall not engage in any
transaction that may be restricted by this Lock-Up Agreement during the extended
lock-up period unless the undersigned requests and receives prior written
confirmation from the Manager or the Company that the restrictions imposed by
this Lock-Up Agreement have expired.

 

The undersigned understands that the Company and the Manager are relying on this
Lock-Up Agreement in proceeding toward consummation of the ATM Offering
contemplated by the ATM Agreement. This Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned and the heirs, personal representatives,
successors and assigns of the undersigned.

 

  Sincerely yours,           [Name]

 

 2 

 

 

ANNEX III

Form of Certificate of the Chief Financial Officer

 

I, ________________________, the Chief Financial Officer of Cemtrex, Inc., a
Delaware corporation (the “Company”), hereby deliver this certificate pursuant
to Section 4(m) of the At The Market Offering Agreement, dated as of January 28,
2019 (the “ATM Agreement”), by and among the Company and Advisory Group Equity
Service Ltd. d/b/a RHK Capital, as the Manger (the “Manager”). Capitalized terms
used but not defined in this certificate shall have the meanings assigned to
them in the ATM Agreement.

 

On behalf of the Company, I hereby certify to the Manager, in my capacity as
Chief Financial Officer and not in my individual capacity, that:

 

1. As the Chief Financial Officer of the Company, I am: (a) responsible for the
financial and accounting matters of the Company and its subsidiaries, including
oversight of the financial and accounting functions and staff; (b) knowledgeable
about the internal accounting records and accounting practices, systems,
policies and procedures of the Company and its subsidiaries; and (c)
knowledgeable about and, together with the Company’s Chief Executive Officer,
responsible for establishing and maintaining disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control
over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
15d-15(f)).

 

2. I have carefully reviewed the unaudited consolidated financial data of the
Company as of and for the [___________ ended ________________, 20 ____ and
__________________ ____, 20 ____], all as set forth in the Prospectus (as
amended and supplemented to the date of delivery of this certificate), and the
financial data contained therein have been compared and agreed with
corresponding figures in, or confirmed for arithmetic accuracy based on figures
included in, (a) the Company’s accounting records or in reports, schedules or
other analyses prepared by the Company from its accounting records or (b) the
Company’s operational records. Such unaudited consolidated financial data
presents fairly, in all material respects, the consolidated financial position
of the Company as of [___________________, 20 _____] and its consolidated
results of operations for the [______________ ended _____________, 20 ___ and
___________________ ____, 20 ____], subject to normal and recurring adjustments
that may arise during the customary financial statement closing process and the
audit by the Company’s independent registered public accounting firm within the
meaning of the Securities Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder.

 

3. Nothing has come to my attention that leads me to believe that the
aforementioned financial data has not been prepared (i) in conformity with U.S.
generally accepted accounting principles (GAAP) on a basis substantially
consistent with that of the audited financial statements included in the
Prospectus, as the same were reviewed by an independent registered public
accounting firm within the meaning of the Securities Act and the Exchange Act
and the respective applicable rules and regulations adopted by the Commission
thereunder, and (ii) in compliance as to form with the accounting requirements
under the Securities Act.

 







 1 

 

 

I acknowledge and agree that the Manager is entitled to rely on this certificate
in conducting and documenting its due diligence investigation of the Company in
connection with a distribution described in the Prospectus. This certificate may
not be relied upon for any other purpose or by any other party.

 

IN WITNESS WHEREOF, I have executed and delivered this certificate to the
Manager as of this ___ day of _____, 20 ____.

 

        Name:     Title: Chief Financial Officer

 

 2 

 

 